Continuation of Notification of Rejection(s) and/or Objection(s) of form PTOL-413FP
#
Claims
Reference(s) (if applicable)
Rejection Statutory Basis
Brief Explanation of Rejection
2
2 and 8
US (2013/0044646) in view of CAI et al. US(2016/0072963).
35 U.S.C. 103
Qu does not disclose wherein the policy data comprises one or more quotas, each quota associated with one or more services or rating groups. However the claim feature would be rendered obvious in view of CAI et al. US (2016/0072963). 

CAI discloses policy data comprises one or more quotas, each quota associated with one or more services or rating groups (see Para’s [0003], [0141] i.e., When a user to be charged online initiates a data service, the PCEF applies to the OCS in real time for a quota, and the OCS determines, according to user information and an amount in a user account, whether to allow the user to perform a packet data service, and delivers the user quota to the PCEF in real time & [0258] i.e., When group charging is used for the user equipment, the OCS allocates a corresponding quota to the user according to account information of the group, and sends the quota to the PGW).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the policy data of the online charging session of the designated user group as disclosed in Qu to comprises one or more quotas, each quota associated with one or more services as disclosed in CAI who discloses allocating a quota for group charging according to account information of the group for efficiently managing the charging sessions data usage of the group.   

3 and 9
US (2013/0044646)
35 USC 102(a)(1)
Qu discloses the claim feature of wherein the online charging node is an Online Charging System (“OCS”) server or a Policy Control and Charging Rules Function (“PCRF”) (see Para’s [0009] i.e., PCRF, [0054], & [0070-0071])
4
4 and 10
US (2013/0044646)
35 USC 102(a)(1)
Qu discloses the claim feature of caching the policy data (see Para’s [0051] i.e., the group policy of the MTC device group attached to the PCEF is stored locally in the PCEF)

5 and 11
US (2013/0044646) in view of Wang US (2014/0321310).
35 U.S.C. 103
Qu discloses the claim feature of checking for updates to the policy data (see Para’s [0024] & [0029]), but does not disclose the checking for updates to the policy data is based on a predetermined time interval. However the claim feature would be rendered obvious in view of Wang US (2014/0321310).

Wang discloses a PCEF checking for updates to the policy data is based on a predetermined time interval (see Abstract i.e., time period from a receiving time of a  request message sent by a PCEF for acquiring QoS control information (i.e., “policy”) to an update time of the QoS control information & Para [0036]).

(Wang suggests when PCEFs simultaneously execute a QoS update, PCRF or PCEF overload may occur, which may result in update message congestion or system breakdown, or see Para [0010])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the checking for updates to the policy data as disclosed in Qu to be based on the predetermined time interval as disclosed in Wang because the motivation lies in Wang for preventing PCRF overload and update message congestion in response to execution of a QoS update from several PCEFs simultaneously. 


6 and 12
US (2013/0044646) in view of Hurtta US (2018/0041892). 
35 U.S.C. 103
Qu does not disclose the claim feature of deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG. However the claim features would be rendered obvious in view of Hurtta US (2018/0041892). 

Hurtta discloses deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG see Fig. 2 & Para’s [0033-0034] i.e., online charging, [0144] i.e., PGW may easily group terminals of a same type such as M2M devices & [0160-0162] i.e., release of a Gx group session, by message 2001, a last but one PDN connection belonging to the group is released at PGW 2011…PGW 2011 informs PCRF 2012 on the deletion of the second PDN connection (i.e., “last subscriber”) via the established Gx group session & [0214]). 

(Hurtta suggests the Gx session is not released until the last established PDN connection belonging to the group is released (see Fig. 2 & Para’s [0160-0162])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for deleting the online charging session as disclosed in Qu based on the teachings of Hurtta who discloses deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG because the 


















































 





 








































Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADNAN BAIG/
Primary Examiner, Art Unit 2461